Citation Nr: 9909017	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for an acquired 
neuropsychiatric condition has been received.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 17, 1977 to July 
19, 1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In correspondence, dated in June 1998, the veteran requested 
a Travel Board hearing before a Member of the Board at the 
RO.  Correspondence dated in December 1998, informing the 
veteran of his scheduled hearing was returned to the RO by 
the United States Postal Service.  In the claims file, this 
returned letter, although addressed correctly on the actual 
letterhead, is attached to an envelope that is addressed to 
the veteran's previous address.  While the veteran did not 
appear at the scheduled hearing, it appears that this letter 
was sent to an incorrect address.  Consequently, the case is 
returned to the RO for the appropriate development.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 91998), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The RO should attempt to verify the 
veteran's most recent address and 
schedule him to appear at a personal 
hearing before a member of the Board 
sitting at the RO.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


